Citation Nr: 1511995	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.  The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse and in May 2012 VA granted her motion for substitution.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2015, the appellant withdrew her request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  

2.  Prior to October 25, 2010, the Veteran's hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  

3.  From October 25, 2010, the Veteran's hearing loss was manifested by no more than Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code (DC) 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Prior to October 25, 2010, the criteria for an evaluation for bilateral hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013).

3.  Effective October 25, 2010, the criteria for assignment of a 50 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA describes VA' s duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Initially, the Board notes that the Veteran during his lifetime challenged the initial evaluation assigned following the grant of service connection for bilateral hearing loss and tinnitus.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required to the appellant because the purpose that the notice it intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Further, the Veteran's claims file contains an October 2010 private audiological examination.  The Veteran was afforded a VA audiological examination in February 2009 to include a May 2009 addendum.  The Board finds that the February 2009 VA examination is adequate to adjudicate the current claims because after taking a medical history from the Veteran and conducting an examination the examiner provided all needed information to rate the severity of his bilateral hearing loss and tinnitus under all relevant rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Higher Ratings

A.  Tinnitus

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  The Veteran claims entitlement to an initial higher rating for bilateral tinnitus.  The provisions of 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus of 10 percent, regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or to otherwise increase the Veteran's total compensation for that service-connected disability, his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B.  Hearing Loss

The Veteran contends that his bilateral hearing loss is more severe than contemplated by his currently assigned disability rating.  

The Veteran seeks increased compensation for his bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's bilateral hearing loss is evaluated according to a mechanical application of the Rating Schedule, using numeric designations that are based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for bilateral defective hearing range from zero percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2014).

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

The Board now turns to the pertinent evidence of record.  As detailed below, prior to October 25, 2010, the evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.

The Veteran was afforded a February 2009 VA audiological examination.  He reported difficulty hearing in all situations.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
35
60
75
85
64
LEFT
35
65
75
80
64

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 86 percent in the left ear.  The VA examiner commented that the Veteran's test results comported with diagnoses of mild to severe sensorineural hearing loss in the right and left ear. 

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a higher disability rating for bilateral hearing loss prior to October 25, 2010.  The February 2009 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and is highly probative.  Applying the February 2009 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and Level III hearing loss in the left ear.  Such findings equate to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.  During this appeal period, the audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

Following the February 2009 VA examination, the Veteran underwent a private audiological examination from Hemphill Hearing Center in October 2010.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
60
95
110
110
94
LEFT
45
85
100
110
85

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 64 percent in the left ear.  The private audiologist noted moderately severe to profound sensorineural hearing loss bilaterally. 

Accordingly, applying the October 2010 private examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level VIII hearing loss in the right ear and Level VIII hearing loss in the left ear.  Such findings equate to a 50 percent rating under Table VII.  38 C.F.R. § 4.85.  The Board's analysis does not end here as the Veteran's right ear test results qualify for consideration under the first alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(a).  That method yields a designation of Level IX in the right ear, which, when applied to the Level VIII hearing loss observed for the left ear, corresponds to a 50 percent rating under Table VII.  38 C.F.R. § 4.85.  Thus, even when the Veteran's right ear is analyzed pursuant to 38 C.F.R. § 4.86(a), the disability rating for his bilateral hearing loss is the same as when the standard method under 38 C.F.R. § 4.85 is applied.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b) in either ear.  

Thus, based on the foregoing, the Board finds that a 50 percent rating, but no higher, since October 25, 2010, is warranted for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, DC 6100.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the February 2009 VA examiner addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported difficulty hearing in all situations.  Nevertheless, evaluations in excess of 10 percent prior to October 25, 2010 and in excess of 50 percent from October 25, 2010 for bilateral hearing loss are not warranted based on any audiological findings of record.   

In light of the holding in Fenderson, supra, the Board has considered additional "staged" ratings for the service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2014).  The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss and tinnitus, which includes ringing in both ears and difficulty hearing.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The evidence of record does not show that the Veteran's bilateral hearing loss and tinnitus resulted in marked interference with employment, or required frequent periods of hospitalization and treatment records are void of any findings of exceptional limitation beyond that contemplated by the schedule of ratings.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's bilateral hearing loss and bilateral tinnitus are before the Board and there is no indication in the record that his hearing loss and tinnitus symptomatologies, together with his other service-connected disabilities are not contemplated by the schedular criteria.  Significantly, the appellant has not argued that the combined effect of the Veteran's service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

In adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because neither the Veteran during his lifetime nor his wife since that time has ever claimed that the hearing loss and tinnitus, prevented the Veteran from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied. 

Prior to October 25, 2010, an evaluation in excess of 10 percent for bilateral hearing loss is denied.  

Effective October 25, 2010, a 50 percent evaluation, but no higher, for bilateral hearing loss is granted subject to the law and regulations governing payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


